By the Court:
The court below erred in permitting the original complaint to be read as evidence against the plaintiff. (Mecham v. McKay, 37 Cal. 154.) It is the rule, well settled here, that an error against the appellant being shown, injury to him is presumed, and that it devolves upon the respondent in such a case to show that no injury has in fact been wrought. In the condition of the record of this case, we are not satisfied that no injury was done the appellant by the error adverted to.
Judgment and order reversed and cause remanded for a new trial.-